     3:17-cv-00327-JMC        Date Filed 09/13/21    Entry Number 41      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              COLUMBIA DIVISION

UNITED STATES OF AMERICA, and        )
the STATES OF CALIFORNIA,            )
COLORADO, DELAWARE, FLORIDA,         )
GEORGIA, HAWAII, ILLINOIS,           )                 C.A. No. 3:17-cv-00327-JMC
INDIANA, IOWA, LOUISIANA,            )
MARYLAND, MICHIGAN,                  )
MINNESOTA, MONTANA, NEVADA,          )
NEW JERSEY, NEW MEXICO, NEW          )
YORK, NORTH CAROLINA,                )
OKLAHOMA, RHODE ISLAND,              )
TENNESSEE, TEXAS,                    )
VERMONT, WASHINGTON, the             )
Commonwealths of MASSACHUSETTS       )                            ORDER
and VIRGINIA, and the DISTRICT OF    )
COLUMBIA, ex rel.                    )
PATRICIA CROCANO,                    )
                                     )
                         Plaintiffs, )
                                     )
               v.                    )
                                     )
TRIVIDIA HEALTH, INC. TRIVIDIA       )
HEALTHCARE SYSTEMS, LLC and          )
TRIVIDIA MEDITECH, LLC,              )
                                     )
                        Defendants. )

       The Court has reviewed the Notice of Election to Decline Intervention (ECF No. 40)

filed by the United States. The United States has declined to intervene in this action,

pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B). The named Plaintiff States of

California, Colorado, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana,

Maryland, Massachusetts, Michigan, Minnesota, Montana, Nevada, New Jersey, New

Mexico, New York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Vermont,
      3:17-cv-00327-JMC        Date Filed 09/13/21     Entry Number 41       Page 2 of 3




Virginia, Washington, and the District of Columbia (together, the “Plaintiff States”) have

declined to intervene, pursuant to their respective false claims statutes.

       Accordingly, the Court orders as follows:

       IT IS ORDERED that,

       1. The Complaint be unsealed and served upon the defendants by the relator;

       2. The relator serve this Order and The Government's Notice of Election to Decline

Intervention, after service of the Complaint;

       3. The seal be lifted as to all other matters occurring in this action, with the

exception of Docket Entries 5, 10,13, 18, 22, and 26;

       4. The parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3),

and the Plaintiff States. The United States and Plaintiff States may order any deposition

transcripts, and are entitled to intervene in this action, for good cause, at any time;

       5. The parties shall serve all notices of appeal upon the United States and the

Plaintiff States;

       6. All orders of this Court shall be sent to the United States and the Plaintiff States;

and that

       7. Should the relator or the defendants propose that this action be dismissed, settled,

or otherwise discontinued, either the relator or the defendants will solicit the written consent

of the United States and the Plaintiff States before presenting the matter to this court for its

ruling or granting its approval.
                                                2
     3:17-cv-00327-JMC       Date Filed 09/13/21     Entry Number 41      Page 3 of 3




       8. In accordance with the terms of the Maryland False Health Claims Act, Md. Code

Ann., Health Gen., § 2-607(a)(7), the State of Maryland having declined to intervene in this

matter, all claims asserted on behalf of Maryland are hereby dismissed without prejudice.

       IT IS SO ORDERED.


                                          s/J. Michelle Childs
                                          J. Michelle Childs
                                          United States District Judge
September 13, 2021
Columbia, South Carolina




                                             3
